956 F.2d 269
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ennis FLOWERS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-2020.
United States Court of Appeals, Sixth Circuit.
Feb. 19, 1992.

Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Ennis Flowers, a pro se federal prisoner, appeals a district court order denying his "Complaint for Declaratory and Injunctive Relief."   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Flowers was convicted of possession of cocaine with intent to distribute in violation of 21 U.S.C. § 841(a)(1).   On appeal, this court affirmed Flowers's conviction.   United States v. Flowers, 909 F.2d 145 (6th Cir.1990) (per curiam).


3
Flowers then filed the present "Complaint for Declaratory and Injunctive Relief."   The district court dismissed the case, and Flowers has filed a timely appeal.


4
Upon review, we affirm the district court's judgment.   Flowers alleges that he was improperly convicted of violating a federal administrative regulation, 21 C.F.R. § 1306.04.   However, our review of the record and the prior decision of this court on direct appeal reveals that Flowers was not convicted of violating this regulation;  rather he was convicted of violating 21 U.S.C. § 841(a)(1).   Consequently, this ground is without merit.